         Case 1:19-cv-10396-LAP Document 47 Filed 01/21/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CREATIVE PHOTOGRAPHERS, INC.,

                      Plaintiff,
                                               19 Civ. 10396 (LAP)
               -against-
                                                        ORDER
WILD SKY MEDIA CO., LTD.,

                      Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

    Pursuant to the parties’ stipulation (dkt. no. 46) made

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), it

is hereby ordered that Plaintiff’s Complaint against Defendant

shall be dismissed with prejudice and Defendant’s third-party

Complaint against ENTtech Media Group LLC shall be dismissed

with prejudice.

    The Clerk of Court shall mark this action closed and deny

all pending motions as moot.

SO ORDERED.

Dated:       New York, New York
             January 21, 2021

                                    ____________________________
                                    LORETTA A. PRESKA
                                    Senior United States District Judge
